Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/14/2022 has been entered.

Claim Status
2.	Claims 1, 8, and 15 have currently been amended.

Response to Arguments
3.	The applicant’s arguments have been taken into consideration, but are moot in view of new grounds of rejection.
	In response to the applicant’s argument (disclosed on pg. 1-2 of the remarks segment) that the previously cited prior art fails to teach storing one or more status indicators associated with the each of the one or more file hashes, wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned:  	
Zheng et al (US 2009/0158432), which discloses storing, by the device and in a data structure (fig. 5-6 of Zheng et al), data identifying:
one or more status indicators associated with the each of the one or more file hashes (fig. 5-6, par [0068], & par [0072-0073] of Zheng et al, which disclose that a scanning engine stores hash tables or hast lists corresponding to file content, used to disclose values associated with file content and indication of results associated with the scanned file content); and wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned (par [0068], lines 1-10 of Zheng et al, which discloses the stored results indicate whether the file content has been previously scanned).


Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

5.	Claims 1-4, 8-10, 14-15, 17-18 and 20 are rejected under 35 USC 103 as being unpatentable over Reynolds (US 2013/0298117) in view of Zheng et al (US 2009/0158432).
With respect to claim 1, Reynolds discloses a method, comprising:
par [0006], lines 30-35, “ID for the software update”),
wherein each of the one or more applications includes one or more files (par [0006], lines 1-10, “update sub-file”), generating, by the device, a file hash for each of the one or more files to create one or more file hashes (par [0006], lines 1-10, which discloses a descriptor file including a hash code for each of the sub-files);
storing, by the device and in a data structure (fig. 2, which discloses storing the plurality of sub-files, descriptor files, etc.), data identifying: 
the one or more applications (fig. 2, ‘238), the one or more files (fig. 2, ‘208), and the one or more file hashes (par [0006], lines 1-10, “descriptor file includes a hash code”), and
generating, by the device, a hash associated with a file included in a new application (par [0063], lines 5-15, which discloses generation of a hash for each software update sub-file), wherein the new application is not one of the one or more applications (par [0063], lines 10-20, which discloses software updates to the plurality of clients); determining, by the device, that the hash associated with the file included in the new application matches one of the one or more file hashes (par [0007], lines 30-40, which discloses determining if software update sub-file hash codes match pre-stored sub-file hash codes).
Reynolds does not explicitly teach storing, by the device and in a data structure, data identifying:
one or more status indicators associated with the each of the one or more file hashes; 
that provides an indication of whether the one or more files have been previously scanned; and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes, and based on a status indicator associated with the one of the one or more file hashes.
Zheng et al further teaches storing, by the device and in a data structure (fig. 5-6), data identifying:
one or more status indicators associated with the each of the one or more file hashes (fig. 5-6, par [0068], & par [0072-0073], which disclose that a scanning engine stores hash tables or hast lists corresponding to file content, used to disclose values associated with file content and indication of results associated with the scanned file content); 
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned (par [0068], lines 1-10, which discloses the stored results indicate whether the file content has been previously scanned); and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes (par [0068], lines 1-10, par [0073], par [0074], lines 8-14, & par [0075], which disclose that each hash table/hash value list are utilized to determine if file content signature matches previously scanned file signatures and not scanning file content upon determining that a hash value, corresponding to the file content, matches a stored signature), and based on a status indicator associated with the one of the one or more file hashes (par [0066-0068] and par [0075], which disclose scan history used to indicate whether or not a file has been previously scanned, according to said previously stored hash values and to disclose whether or not the file signature has been changed since the previous scan).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds in order to reduce the amount of bandwidth utilized to analyze and determine hashed file content status by allowing the embodiment of Reynolds to prevent unnecessary system utilization performed when scanning each file, when implementing the teachings of Zheng et al that implement bypassing the scanning of file content upon determining that the content contains patterns that match previously stored values indicating that the content does not contain malicious data.
Regarding claim 2, Reynolds and Zheng et al teach the limitations of claim 1.
Zheng et al further teaches wherein refraining from performing the scan of the file included in the new application is based on a status indicator indicating that the file is approved for use (par [0066], lines 1-5 and par [0068], which disclose not scanning file content if the file content matches previously stored scan history that deemed the content as “clean”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 1.

Regarding claim 3, Reynolds and Zheng et al teach the limitations of claim 1.
Zheng et al further teaches wherein refraining from performing the scan of the file included in the new application is based on a status indicator indicating that the file is not approved for use (par [0076], determining if there is a hash match between a current hash value entry and previous hash table entries to determine if the content is mapped to a hash value of an infected file content).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 1.

Regarding claim 4, Reynolds and Zheng et al teach the limitations of claim 1.
Zheng et al further teaches storing, as part of the status indicators, one or more of:
one or more scanned indicators indicating a scanning status of the one or more files (par [0075-0076], which discloses storing status of scanned file content including ‘positive’, ‘negative’, ‘false’, and ‘false negative’); and one or more approval indicators indicating an approval status of the one or more files.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 1.
With respect to claim 5, Reynolds and Zheng et al teach the limitations of claim 1.
Zheng et al further teaches determining, by the device, that the hash associated with the file included in the new application does not match any of the one or more file hashes (claim 32, “does not include a matching signature”);
performing the scan of the file included in the new application based on determining that the hash associated with the file does not match any of the one or more file hashes (claim 32, “performing the scan only when the signatures in the scan history does not include a matching signature”); and
inserting into the data structure the hash associated with the file and at least one status indicator based on a result of the scan of the file associated with the new application (par [0075-0076]).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 1.
With respect to claim 8, Reynolds discloses a device (fig. 2, ‘214), comprising: 
one or more memories (fig. 2, ‘222); and 
one or more processors, communicatively coupled to the one or more memories (fig. 2, ‘224), configured to:
receive data identifying one or more applications (par [0006], lines 30-35, “ID for the software update”),
par [0006], lines 1-10, “update sub-file”), generating, by the device, a file hash for each of the one or more files to create one or more file hashes (par [0006], lines 1-10, which discloses a descriptor file including a hash code for each of the sub-files);
store, in a data structure (fig. 2, which discloses storing the plurality of sub-files, descriptor files, etc.), data identifying: 
the one or more applications (fig. 2, ‘238), the one or more files (fig. 2, ‘208), and the one or more file hashes (par [0006], lines 1-10, “descriptor file includes a hash code”), and
generate a hash associated with a file included in a new application (par [0063], lines 5-15, which discloses generation of a hash for each software update sub-file), wherein the new application is not one of the one or more applications (par [0063], lines 10-20, which discloses software updates to the plurality of clients).
Reynolds does not explicitly teach storing, by the device and in a data structure, data identifying:
one or more status indicators associated with the each of the one or more file hashes; 
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned; and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes, and based on a status indicator associated with the one of the one or more file hashes.
Zheng et al further teaches storing, by the device and in a data structure (fig. 5-6), data identifying:
one or more status indicators associated with the each of the one or more file hashes (fig. 5-6, par [0068], & par [0072-0073], which disclose that a scanning engine stores hash tables or hast lists corresponding to file content, used to disclose values associated with file content and indication of results associated with the scanned file content); 
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned (par [0068], lines 1-10, which discloses the stored results indicate whether the file content has been previously scanned); and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes (par [0068], lines 1-10, par [0073], par [0074], lines 8-14, & par [0075], which disclose that each hash table/hash value list are utilized to determine if file content signature matches previously scanned file signatures and not scanning file content upon determining that a hash value, corresponding to the file content, matches a stored signature), and based on a status indicator associated with the one of the one or more file hashes (par [0066-0068] and par [0075], which disclose scan history used to indicate whether or not a file has been previously scanned, according to said previously stored hash values and to disclose whether or not the file signature has been changed since the previous scan).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the 

With respect to claim 9, Reynolds and Zheng et al teach the limitations of claim 8.
Reynolds does not explicitly teach wherein the processor is configured to refrain from performing the scan of the file included in the new application is based on a status indicator indicating that the file is approved for use or the file is not approved for use.
Zheng et al further teaches wherein the processor is configured to refrain from performing the scan of the file included in the new application is based on a status indicator indicating that the file is approved for use (par [0066], lines 1-5 and par [0068], which disclose not scanning file content if the file content matches previously stored scan history that deemed the content as “clean”) or the file is not approved for use.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 8.
With respect to claim 10, Reynolds and Zheng et al teach the limitations of claim 8.
Reynolds does not explicitly teach wherein the one or more status indicators include:
one or more approval indicators indicating an approval status of the one or more files.
 Zheng et al further teaches wherein the one or more status indicators include:
one or more approval indicators indicating an approval status of the one or more files (par [0066], lines 1-5 and par [0068], which disclose not scanning file content if the file content matches previously stored scan history that deemed the content as “clean”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 8.
With respect to claim 11, Reynolds does not explicitly teach the claimed limitations.
Zheng et al further teaches determining, by the device, that the hash associated with the file included in the new application does not match any of the one or more file hashes (claim 32, “does not include a matching signature”);
performing the scan of the file included in the new application based on determining that the hash associated with the file does not match any of the one or more file hashes (claim 32, “performing the scan only when the signatures in the scan history does not include a matching signature”); and
par [0075-0076]).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 8.
With respect to claim 14, Reynolds does not explicitly teach the claimed limitations.

Zheng et al further teaches wherein the one or more processors are further configured to:
identify one or more functions provided in each of the one or more files (claim 25, which discloses signature being a function of the file content); generate a function hash for each of the one or more functions to create one or more function hashes (par [0072], “hashing algorithms”); and
store, in the data structure, data identifying: 
the one or more functions (claim 25), 
the one or more function hashes (par [0075], “computed hash”), and 
one or more function status indicators (par [0075], “negative result indicating…….positive result indicating”).
 within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 8.
With respect to claim 15, Reynolds discloses a non-transitory computer-readable medium storing instructions (fig. 2, ‘214), comprising: 
one or more instructions that, when executed by the one or more processors, cause the one or more processors (fig. 2, ‘224) to:
receive data identifying one or more applications (par [0006], lines 30-35, “ID for the software update”),
wherein each of the one or more applications includes one or more files (par [0006], lines 1-10, “update sub-file”), generating, by the device, a file hash for each of the one or more files to create one or more file hashes (par [0006], lines 1-10, which discloses a descriptor file including a hash code for each of the sub-files);
store, in a data structure (fig. 2, which discloses storing the plurality of sub-files, descriptor files, etc.), data identifying: 
the one or more applications (fig. 2, ‘238), the one or more files (fig. 2, ‘208), and the one or more file hashes (par [0006], lines 1-10, “descriptor file includes a hash code”), and
generate a hash associated with a file included in a new application (par [0063], lines 5-15, which discloses generation of a hash for each software update sub-file), wherein the new par [0063], lines 10-20, which discloses software updates to the plurality of clients); and
determine that the hash associated with the file included in the new application matches one of the one or more file hashes (par [0007], lines 30-40, which discloses determining if software update sub-file hash codes match pre-stored sub-file hash codes).
Reynolds does not explicitly teach storing, by the device and in a data structure, data identifying:
one or more status indicators associated with the each of the one or more file hashes; 
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned; and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes, and based on a status indicator associated with the one of the one or more file hashes.
Zheng et al further teaches storing, by the device and in a data structure (fig. 5-6), data identifying:
one or more status indicators associated with the each of the one or more file hashes (fig. 5-6, par [0068], & par [0072-0073], which disclose that a scanning engine stores hash tables or hast lists corresponding to file content, used to disclose values associated with file content and indication of results associated with the scanned file content); 
par [0068], lines 1-10, which discloses the stored results indicate whether the file content has been previously scanned); and
refraining, by the device, from performing a scan of the file included in the new application based on determining that the hash associated with the file matches one of the one or more file hashes (par [0068], lines 1-10, par [0073], par [0074], lines 8-14, & par [0075], which disclose that each hash table/hash value list are utilized to determine if file content signature matches previously scanned file signatures and not scanning file content upon determining that a hash value, corresponding to the file content, matches a stored signature), and based on a status indicator associated with the one of the one or more file hashes (par [0066-0068] and par [0075], which disclose scan history used to indicate whether or not a file has been previously scanned, according to said previously stored hash values and to disclose whether or not the file signature has been changed since the previous scan).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds in order to reduce the amount of bandwidth utilized to analyze and determine hashed file content status by allowing the embodiment of Reynolds to prevent unnecessary system utilization performed when scanning each file, when implementing the teachings of Zheng et al that implement bypassing the scanning of file content upon determining that the content contains patterns that match previously stored values indicating that the content does not contain malicious data.
Regarding claim 17, Reynolds does not explicitly teach the claimed limitations.
Zheng et al further teaches wherein the one or more status indicators include:
one or more approval indicators indicating an approval status of the one or more files (par [0075-0076], which discloses storing status of scanned file content including ‘positive’).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 15.
Regarding claim 18, Reynolds does not explicitly teach the claimed limitations.
Zheng et al further teaches one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
refrain from performing the scan of the file included in the new application is based on a status indicator indicating that the file is approved for use (par [0076], determining if there is a hash match between a current hash value entry and previous hash table entries to determine if the content is mapped to a hash value of an infected file content) or the file is not approved for use.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 15.
With respect to claim 19, Reynolds does not explicitly teach the claimed limitations.
Zheng et al further teaches determining that the hash associated with the file included in the new application does not match any of the one or more file hashes (par [0030]);
performing the scan of the file included in the new application based on determining that the hash associated with the file does not match any of the one or more file hashes (par [0031], lines 1-5, “code analysis”); and
inserting into the data structure the hash associated with the file and at least one status indicator based on a result of the scan of the file associated with the new application (par [0038], lines 1-5, “signature for each code section is generated”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 15.
Regarding claim 20, Reynolds does not explicitly teach the claimed limitations.
Zheng et al further teaches one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
identify one or more functions provided in each of the one or more files (claim 25, which discloses signature being a function of the file content); generate a function hash for each of the one or more functions to create one or more function hashes (par [0072], “hashing algorithms”); and
store, in the data structure, data identifying: 
claim 25), 
the one or more function hashes (par [0075], “computed hash”), and 
one or more function status indicators (par [0075], “negative result indicating…….positive result indicating”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the file content scanning environment of Zheng et al within the concept illustrated by Reynolds, according to the motivation previously addressed regarding claim 15.
6.	Claims 6-7, 12-13, and 16 are rejected under 35 USC 103 as being unpatentable over Reynolds (US 2013/0298117) in view of Zheng et al (US 2009/0158432), further in view of Ellis et al (US 2016/0179828).
Regarding claim 6, Reynolds and Zheng et al do not explicitly teach wherein the processor is further configured to: generate, for each file of the one or more files, a line hash associated with a line of code included in each file, to create one or more line hashes associated with each file; and storing, in the data structure, the one or more line hashes associated with each file of the one or more files.
Ellis et al further teaches wherein the processor is further configured to: generate, for each file of the one or more files, a line hash associated with a line of code included in each file, to create one or more line hashes associated with each file (par [0023], lines 14-20, which discloses assigning hash code to a source code file new loop function); and 
par [0027], lines 8-14, “revision repository”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the software code versioning embodiment of Ellis et al within the concepts illustrated by Shavro and Zheng et al in order to add the benefit of preventing unwanted changes to software code revision each time a new software version/release is introduced when issuing warnings (as disclosed in par [0009-0010] of Ellis et al) each time new changes appear to re-introduce code that was previously removed in previous software versions.

Regarding claim 7, Reynolds and Zheng et al do not explicitly teach removing non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files.
Ellis et al further teaches removing non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files (col. par [0009], “deletion of a line of code in the code script”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the software code versioning embodiment of Ellis et al within the concepts illustrated by Reynolds and Zheng et al according to the motivation previously addressed regarding claim 6.

Regarding claim 12, Reynolds and Zheng et al do not explicitly teach wherein the processor is further configured to:

store, in the data structure, the one or more line hashes associated with each file of the one or more files.
Ellis et al further teaches wherein the processor is further configured to:
generate, for each file of the one or more files, a line hash associated with a line of code included in each file, to create one or more line hashes associated with each file (par [0023], lines 14-20, which discloses assigning hash code to a source code file new loop function); and 
store, in the data structure, the one or more line hashes associated with each file of the one or more files (par [0027], lines 8-14, “revision repository”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the software code versioning embodiment of Ellis et al within the concepts illustrated by Reynolds and Zheng et al in order to add the benefit of preventing unwanted changes to software code revision each time a new software version/release is introduced when issuing warnings (as disclosed in par [0009-0010] of Ellis et al) each time new changes appear to re-introduce code that was previously removed in previous software versions.
Regarding claim 13, Reynolds and Zheng et al do not explicitly teach removing non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files.
Ellis et al further teaches removing non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files (par [0009], “deletion of a line of code in the code script”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the software code versioning embodiment of Ellis et al within the concepts illustrated by Reynolds and Zheng et al according to the motivation previously addressed regarding claim 12.

Regarding claim 16, Reynolds and Zheng et al do not explicitly teach wherein the instructions further comprise:
one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
 remove non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files.
Ellis et al further teaches wherein the instructions further comprise:
one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
 remove non-operable lines of code from the one or more files prior to generating the file hash for each of the one or more files (col. par [0009], “deletion of a line of code in the code script”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the software code versioning embodiment of Ellis et al within the and Zheng et al in order to add the benefit of preventing unwanted changes to software code revision each time a new software version/release is introduced when issuing warnings (as disclosed in par [0009-0010] of Ellis et al) each time new changes appear to re-introduce code that was previously removed in previous software versions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211107